UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-2188


HENCIL CANNON,

                 Plaintiff - Appellant,

          v.

BURLINGTON COAT FACTORY OF NORTH CAROLINA, LLC,

                 Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Joi Elizabeth Peake,
Magistrate Judge. (1:12-cv-00430-JEP-JEP)


Submitted:   June 24, 2015                    Decided:   July 2, 2015


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kirk J. Angel, ANGEL LAW FIRM, PLLC, Concord, North Carolina,
for Appellant.     Alice A. Kokodis, LOCKE LORD LLP, Boston,
Massachusetts, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Hencil Cannon appeals the magistrate judge’s order granting

summary judgment to Burlington Coat Factory of North Carolina,

LLC, on Cannon’s age discrimination and retaliation claims. *                We

have       reviewed   the   record     and   find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the magistrate

judge.       Cannon v. Burlington Coat Factory of N.C., LLC, No.

1:12-cv-00430-JEP-JEP (M.D.N.C. Sept. 30, 2014).                We dispense

with oral argument because the facts and legal contentions are

adequately      presented   in   the   materials    before   this   court   and

argument would not aid the decisional process.

                                                                      AFFIRMED




       *Pursuant to 28 U.S.C. § 636(c) (2012),                  the   parties
consented to proceed before the magistrate judge.



                                        2